In his motion for rehearing, appellant complains that we overlooked his defense, namely, his contention that he was a traveler, and did not therefore violate the law in carrying a pistol.
In the original opinion it was pointed out that the purported statement of facts was in such condition that this court is not authorized to consider it; that is to say, it is entirely in question and answer form. The statute demands that it be in narrative form. See article 760, C. C. P., 1925; also, chapter 34, Acts of 42nd Legislature, First Called Session. In the condition in which the record is found, this court has no official knowledge of the facts, and consequently must assume that the evidence is sufficient to support the verdict.
The motion is overruled.
Overruled.